QUARTERLY REPORT UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) |X|QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR |_|TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-25487 BIOPHARM ASIA, INC. (Exact Name of Small Business Issuer as Specified in its Charter) NEVADA 88-0409159 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) New AgricultureDevelopmentPark, DaquanVillage, Tonghua County, Jilin Province, P.R. China. 134115 (Address of principal executive offices)(Zip code) Issuer's telephone number: 011-86-435-5211804 Indicate by check mark whether the registrant (1) has filed all reports requiredto be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 duringthe preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filingrequirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] 1 Indicate by check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and "smallerreporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer |_|Accelerated filer|_| Non-accelerated filer|_|Smaller reporting company |X| (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes |_| No |X| At May 14, 2010, the Registrant had outstanding 50,000,000 shares of commonstock. 2 FORM 10-Q BIOPHARM ASIA, INC. INDEX Page PARTI FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) F-1 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PARTII OTHER INFORMATION Item 1A Risk Factors. 10 Item 6. Exhibits 10 Special Note Regarding Forward Looking Information This report contains forward-looking statements that reflect management's current views and expectations with respect to our business, strategies, future results and events, and financial performance. All statements made in this report other than statements of historical fact, including statements that address operating performance, events or developments that management expects or anticipates will or may occur in the future, including statements related to, cash flows, revenues, profitability, adequacy of funds from operations, statements expressing general optimism about future operating results and non-historical information, are forward-looking statements. In particular, the words "believe," "expect," "intend," "anticipate," "estimate," "plan," "may," "will," variations of such words and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on forward-looking statements which are based on management's current expectations and projections about future events, are not guarantees of future performance, and are subject to risks, uncertainties and assumptions. Our actual results, performance or achievements could differ materially from the results expressed in, or implied by, these forward-looking statements. Factors that could cause or contribute to such differences include those discussed in this report, particularly under the caption "Risk Factors." Except as required under the federal securities laws, we do not undertake any obligation to update the forward-looking statements in this report. 3 BIOPHARM ASIA, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31 2010, AND 2009 (Unaudited) Consolidated Financial Statements- Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 F-2 Consolidated Statements of Operations and Comprehensive Incomefor the Three Months Ended March 31, 2010, and 2009 F-3 Consolidated Statements of Cash Flows for the three months Ended March 31, 2010,and 2009 F-4 Notes to Consolidated Financial Statements March 31, 2010, and 2009 F-5 F-1 BIOPHARM ASIA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2010, AND DECEMBER 31, 2009 (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts receivable- Trade Employees and other Related parties Less - Allowance for doubtful accounts ) ) Total accounts receivable Inventories Advances to suppliers Prepaid expenses - Total current assets Property and Equipment: Buildings Biological assets Machinery and equipment Vehicles Leasehold improvements Less - Accumulated depreciation and amortization ) ) Construction work in progress Net property and equipment Other Assets: Intangible assets, net Deferred lease payments Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short-term loans $ $ Accounts payable and accrued liabilities Advances from customers Taxes payable Other payables Due to related parties Total current liabilities Total liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock, $0.001 par value, 20,000,000 shares authorized; 155,000 and nil shares of Series A Convertible Preferred Stock subscribed for in 2010 and 2009, respectively Receivable related to preferred stock subscriptions ) ) Common stock, $0.001 par value, 150,000,000 shares authorized; 50,000,000 shares issued and outstanding in 2010 and 2009, respectively Additional paid-in capital - Common stock Statutory surplus reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes to consolidated financial statements are an integral part of these consolidated balance sheets. F-2 BIOPHARM ASIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of Goods Sold Gross Profit Expenses: Sales and marketing General and administrative Total operating expenses Income from Operations Interest expense ) ) Income before Income Taxes Provision for Income Taxes ) ) Net Income $ $ Other Comprehensive Income: Foreign currency translation adjustment Total Comprehensive Income $ $ Earnings Per Common Share: Earnings per common share - Basic and Diluted $ $ Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-3 BIOPHARM ASIA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Changes in Operating Assets and Liabilities- Accounts receivable Other receivables ) Prepaid expenses ) - Advances to suppliers ) Inventories ) Accounts payables and accrued expenses ) Other payables ) ) Advances from customers ) Taxes payable ) ) Net Cash Provided by Operating Activities Investing Activities: Purchases of property and equipment ) ) Net Cash Used in Investing Activities ) ) Financing Activities: Proceeds from short-term loans - Payments of short-term loans - ) Proceeds from long-term loans - Payments to related parties ) ) Proceeds to related parties - Payment from related parties - Net Cash Provided (Used) by Financing Activities ) Net Increase (Decrease)in Cash ) Effect of Exchange Rate Changes on Cash and Cash Equivalents Cash and Cash Equivalents - Beginning of Period Cash and Cash Equivalents - End of Period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the period for: Interest $ $ Income taxes $ $ Supplemental Disclosure of significant non-cash transaction: On May 7, 2009, pursuant to the terms of an Agreement and Plan of Merger, the Company completed an exchange of 42,500,000 newly issued shares of its common stock for all of the issued and outstanding share capital of China Northern Pharmacy Holding Group Limited, a British Virgin Islands corporation. The transaction was treated as a reverse merger and recapitalization for financial reporting purposes. The accompanying notes to consolidated financial statements are an integral part of these consolidated statements. F-4 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Note 1-Summary of Significant Accounting Policies Basis of Presentation and Organization BioPharm Asia, Inc. (the "Company" or “BioPharm,” and previously Domain Registration, Corp.), is an entity that was incorporated under the laws of the State of Nevada on July 31, 2001.Prior to April 2009, the Company was a development stage enterprise, and had no assets.Further, it had not generated any revenues from operations.It maintained its registration as a public entity with the Securities and Exchange Commission (“SEC”). On April 28, 2009, the Company organized and incorporated DOMR Merger Sub, Inc. (“Merger Sub”) as a wholly owned subsidiary.On April 30, 2009, BioPharm and Merger Sub entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, Merger Sub, and China Northern Pharmacy Holding Group Limited ("CNPH"), a British Virgin Islands corporation, and their stockholders.On May 7, 2009, Merger Sub merged with and into CNPH, (the “Merger”) with CNPH designated as the surviving corporation. Pursuant to the terms of the Merger Agreement, on May 7, 2009, in exchange for their shares in CNPH, the stockholders of CNPH received stock consideration consisting of 42,500,000 newly issued shares of the Company’s common stock, divided proportionally among the CNPH stockholders in accordance with their respective ownership interests in CNPH.Prior to the Merger, the Company had 7,500,000 shares of common stock issued and outstanding.As a result of the Merger, the stockholders of CNPH acquired approximately 85 percent of the outstanding stock of BioPharm, effectively obtaining operational and management control of the Company. For financial reporting purposes, the transaction has been accounted for as a reverse merger and recapitalization, whereby CNPH is considered the acquirer for accounting purposes, and the financial statements of CNPH and BioPharm have been brought over at their historical bases, with the operations of CNPH presented under the name of the Company in subsequent filings with the SEC.Costs and expenses associated with the Merger have been expensed as incurred. CNPH is a holding company, which acquired, on November 25, 2008, all of the outstanding capital stock of China Northern Pharmacy Holding Group Limited, a Hong Kong company ("CNPH HK").CNPH HK was incorporated on October 16, 2008.CNPH HK is a holding company, which acquired, on November 21, 2008, all of the equity interests of Tonghua Huachen Herbal Planting Company Limited ("HERB"), and Tonghua S&T Medical & Pharmacy Company Limited ("PHARMACY").Both HERB and PHARMACY are companies organized and registered in the People’s Republic of China (“PRC”). HERB is an operating company incorporated on March 23, 2004, in Tonghua City, Jilin Province, PRC, and it is engaged in planting, processing, and selling herbs (such as Chinese Magnolia Vine, Ussuriensis Fritillary Bulb, Membranous Milk Vetch Root, Chinese Thorowax Root, Manchurian Wild Ginger, Ginseng, and Kudzurine Root) in the PRC.HERB owns 100 percent of the equity interests of Tonghua Huachen Pharmaceutical Company Limited ("HUACHEN"), a PRC company founded in 1989 in Tonghua City, Jilin Province, PRC, and incorporated in Tonghua City on August 31, 2000.HUACHEN is engaged in the production and sale of herbal products, such as Qiweixiaoke Capsules, Shengan Bujin Tablets, Tongqiaobiyan Tablets, Huatanpingchuan Tablets, Wujiarongxue Oral Liquid, and Methocarbamol Capsules. F-5 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) PHARMACY is an operating company incorporated in Tonghua City, Jilin Province, PRC, on September 1, 2002.It is engaged in drug logistics and distribution in the PRC, and as of December 31, 2009, PHARMACY owned 360 retail drug stores.In addition, PHARMACY owns 100 percent of the equity interests of Yunnan Silin Pharmaceutical Company Limited ("SILIN"), a PRC company incorporated in Kunming City, Yunnan Province, PRC, on October 25, 2004, and which is engaged in the marketing and sale of medicinal products to hospitals and pharmacies in the PRC. On May 4, 2009, the Board of Directors of CNPH, prior to the Merger, declared a dividend to its then current stockholders of approximately $14,879,000 (RMB 101,644,311).All of the dividends declared were distributed before December 31, 2009. On July 17, 2009, the Company filed an amendment to its Articles of Incorporation changing its corporate name from Domain Registration, Corp., to BioPharm Asia, Inc., and authorized and provided for the following:(i) the authorization of 20 million shares of preferred stock, par value $0.001 per share; and, (ii) an increase in the number of authorized shares of common stock, par value $0.001, from 50 million shares to 150 million shares.The Company subsequently completed an offering and received subscriptions to purchase 155,000 shares of Series A Convertible Preferred Stock to 13 investors with a value of $310,000. BioPharm, Merger Sub, CNPH, CNPH HK, HERB, PHARMACY, HUACHEN, and SILIN are collectively referred to as the “Company” unless specific reference is made to a specific entity of the consolidated company. Unaudited Interim Consolidated Financial Statements The interim consolidated financial statements of the Company as of March 31, 2010, and 2009, and December 31, 2009, have been prepared in conformity with accounting principles generally accepted in the United States of America for interim reporting, and in accordance with the SEC requirements for a Quarterly Report on Form 10-Q.The accompanying interim consolidated financial statements are unaudited and are subject to year-end adjustments.In the opinion of management, the accompanying interim consolidated financial statements include all known adjustments (which consist primarily of normal, recurring accruals, estimates, and assumptions that impact the financial statements) necessary to present fairly the consolidated financial position at the balance sheet dates and the consolidated results of operations and comprehensive income for the three months then ended.The accompanying interim consolidated financial statements should be read in conjunction with the audited financial statements and footnotes thereto included within the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009 filed with the SEC.The results of operations and comprehensive income for the three months ended March 31, 2010, are not necessarily indicative of operating results for the full year ending December 31, 2010. Accounting Method The accompanying consolidated financial statements were prepared using the accrual method of accounting. Principles of Consolidation The accompanying consolidated financial statements of the Company and its wholly owned subsidiaries were prepared in accordance with accounting principles generally accepted in the United States of America (“US GAAP”).All significant intercompany balances, transactions, and cash flows have been eliminated in consolidation. F-6 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid instruments purchased with a maturity of three months or less and money market accounts to be cash equivalents.The Company maintains cash and cash equivalents with various financial institutions mainly in the PRC.Balances at financial institutions or state-owned banks within the PRC are not covered by insurance.Non-performance by these institutions could expose the Company to losses for amounts in excess of insured balances.As of March 31, 2010 and December 31, 2009, the Company's bank balances held in Chinese institutions of approximately $13.6 million and $11 million, respectively, were uninsured.The Company has not experienced, nor does it anticipate, non-performance by these institutions. Accounts Receivable The Company records accounts receivable on shipment of products to customers.The trade receivables are not collateralized, and interest is not accrued on past due accounts.The Company maintains an allowance for doubtful accounts for estimated losses.Periodically, management of the Company reviews the accounts receivable and makes general and specific allowances when there is doubt as to the collectability of individual balances.In evaluating the collectability of individual receivable balances, the Company considers many factors, including the age of the balance, the customer’s historical payment history, its current credit-worthiness, and current economic trends.The amount of the provision, if any, is recognized in the consolidated statements of operations and comprehensive income within the general and administrative expenses.Accounts are written off after appropriate collection efforts are conducted.The activity in the allowance for doubtful accounts for the three months ended March 31, 2010, and for the year ended December 31, 2009, was as follows: Beginning Balance - January 1 $ $ Increase in allowance for doubtful accounts Write-off of doubtful accounts - - Recovery of amounts written-off ) ) Foreign currency translation adjustment Ending Balance - December 31 $ $ Inventories Inventories are stated at the lower of cost or market utilizing the moving average method. Costs of work-in-progress and finished goods are composed of direct materials, direct labor and an attributable portion of manufacturing overhead. An allowance is established when management determines that the carrying value of certain inventories may not be realizable. If inventory costs exceed expected market value due to obsolescence or quantities in excess of expected demand, the Company will record reserves for the difference between the cost and the market value. These reserves are recorded based on estimates and reflected in cost of sales. There were no allowances deemed necessary by management as of March 31, 2010 and December 31, 2009. F-7 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Property, Plant and Equipment Property and equipment is recorded at historical cost.Depreciation and amortization are provided using the straight-line method over the estimated useful lives of the assets.Expenditures for major additions or improvements, which extend the useful lives of assets, are capitalized.Minor replacements, maintenance and repairs, which do not improve or extend the lives of the assets, are charged to operations as incurred.Disposals are removed at cost less accumulated depreciation, and any resulting gain or loss is reflected in current operations.In accordance with US GAAP, the Company examines the possibility of decreases in the value of fixed assets when events or changes in circumstances reflect the fact that their recorded value may not be recoverable.The estimated useful lives for significant property, plant, and equipment categories are as follows: Buildings 20 years Biological assets 27 years Machinery and equipment 10 years Vehicles 5 years Leasehold improvements 5 years Construction Work in Progress Construction in progress consists of costs incurred for construction projects that have not yet been completed.Such projects predominantly relate to the Company's expansion of its retail stores.Once the projects are completed, the costs will be transferred to the appropriate property and equipment category. Biological Assets Biological assets, which are included in property and equipment, consist primarily of Schisandra berry trees, which provide the extract used to manufacture several traditional Chinese medicines.The costs to purchase and cultivate these trees and the expenditures related to labor and materials to prepare the land, to construct staking and wiring on the field, and labor costs for grafting and pruning during the early stages of the trees’ development.These costs are capitalized until the trees become commercially productive, at which time annual depreciation is recognized using the straight-line method over the economic useful life of the trees, which is estimated to be 27 years.Depreciation expense pertaining to the biological assets aggregated to $71,346 and $71,276 for the three months ended March 31, 2010, and 2009, respectively, and are included in inventory costs and ultimately become a component of cost of goods sold. Lease Obligations All noncancellable leases with an initial term greater than one year are categorized as either capital leases or operating leases.Assets recorded under capital leases are amortized according to the methods employed for property and equipment or over the term of the related lease, if shorter. F-8 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Impairment of Long-lived Assets In accordance with GAAP, the Company periodically reviews its long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable.The Company recognizes an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset.The amount of impairment is measured as the difference between the assets estimated fair value and its book value.The Company did not consider it necessary to record any impairment charges during the three months ended March 31, 2010, and 2009. Fair Value of Financial Instruments Effective January 1, 2008, the Company adopted ASC 820 - Fair Value Measurements and Disclosure or ASC 820 for assets and liabilities measured at fair value on a recurring basis.ASC 820 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements, establishes a framework for measuring fair value, and expands disclosure about such fair value measurements.The adoption of ASC 820 did not have an impact on the Company’s financial position or operating results, but did expand certain disclosures. ASC 820 defines fair value as the price that would be received upon sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Additionally, ASC 820 requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.These inputs are prioritized below: Level 1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level 2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level 3: Unobservable inputs for which there is little or no market data, which require the use of the reporting entity’s own assumptions. Cash and cash equivalents include money market securities and commercial paper that are considered to be highly liquid and easily tradable.These securities are valued using inputs observable in active markets for identical securities and are therefore classified as Level 1 within the fair value hierarchy. In addition, the Company did not elect the fair value options for any of its qualifying financial instruments. Foreign Currency Translation The Company accounts for foreign currency translation pursuant to FASB ASC 830 Foreign Currency Matters.BioPharm’s functional currency is the Chinese Yuan Renminbi (“RMB”).Under ASC 830, all assets and liabilities are translated into United States Dollars using the current exchange rate at the end of each fiscal period.Revenues and expenses are translated using the average exchange rates prevailing throughout the respective periods.Translation adjustments are included in other comprehensive income (loss) for the period.Certain transactions of BioPharm are denominated in United States Dollars.Translation gains or losses related to such transactions are recognized for each reporting period in the related consolidated statements of operations and comprehensive income (loss). F-9 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Revenue Recognition Product sales are generally recognized when title to the product has transferred to customers in accordance with the terms of the sale.The Company recognizes revenue when goods are shipped, when a formal arrangement exists, the price is fixed or determinable, the product delivery has occurred, no other significant obligations of BioPharm exist, and collectability is reasonably assured.The Company is required to collect a three percent value-added tax (“VAT”) on sales.Revenues do not include this VAT, which is remitted to the government quarterly. Shipping and Handling Expenses Shipping and handling expenses (freight- out and delivery) amounted to $575,820 and $265,282 for the three-month periods ended March 31, 2010, and 2009 respectively, and are included in sales and marketing expenses in the accompanying consolidated statements of operations and comprehensive income. Income Taxes The Company is subject to the Income Tax Law of the People’s Republic of China.Income taxes are accounted for under FASB ASC 740, Income Taxes, or ASC 740.Under the asset and liability method of ASC 740, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statements carrying amounts of existing assets and liabilities and their respective tax bases and tax loss carry forwards.Any deferred tax assets and liabilities would be measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Concentrations of Credit Risk Financial instruments which potentially subject the Company to concentrations of credit risk consists principally of cash and trade accounts receivable.Substantially all of the Company's cash is maintained with state-owned banks within the PRC, and these deposits are not covered by insurance.The Company has not experienced any losses in such accounts and believes it is not exposed to any risks on its cash in bank accounts.Significant portions of the Company’s sales are credit sales that are primarily to customers whose ability to pay is dependent upon their financial condition, as well as the industry economics prevailing in these areas.The Company performs ongoing credit evaluations of its customers to help further reduce credit risk. Other Comprehensive Income The Company presents comprehensive income (loss) under FASB ASC 220 Comprehensive Income.ASC 220 states that all items that are required to be recognized under accounting standards as components of comprehensive income (loss) be reported in the financial statements.Accumulated other comprehensive income consisted of unrealized gains or losses resulting from the translation of financial statements from RMB to United States Dollars.For the three-months periods ended March 31, 2010, and 2009, the only components of comprehensive income were the net income for the periods and the foreign currency translation adjustments, which were gains of $9,795 and $2,491, respectively. F-10 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Earnings per Common Share Basic earnings per share is computed by dividing the net income attributable to common stockholders by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share is computer similar to basic earnings per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Use of Estimates The Company's consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America.This requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the related disclosures of contingent assets and liabilities as of the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances.Accordingly, actual results may differ significantly from these estimates under different assumptions or conditions.Significant estimates include the allowance for doubtful accounts, the allowance for obsolete inventory, the useful lives of property and equipment, intangible assets, deferred lease expense, the allowance for deferred tax assets, and accruals for taxes payable. F-11 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Note 2-Accounts Receivable As of March 31, 2010, and December 31, 2009, accounts receivable consisted of the following: March 31, 2010 December 31, 2009 Trade accounts $ $ Employees and other Related parties Less - Allowance for doubtful accounts ) ) Total accounts receivable $ $ The Company records accounts receivable on shipment of products to customers.The trade receivables are not collateralized, and interest is not accrued on past due accounts. Note 3-Advances to Suppliers Advances to suppliers as of March 31, 2010, and December 31, 2009, totaled $148,545 and $196,722 respectively, and consist primarily of prepayments to suppliers for merchandise that had not yet been shipped to the Company, as well as services that had not yet been provided to the Company.The Company recognizes advances as costs of inventories or operating expenses as suppliers make delivery of goods or provide services. Note 4-Inventories As ofMarch 31, 2010, and December 31, 2009, inventories consisted of the following: March 31, 2010 December 31, 2009 Raw materials $ $ Work in process Finished goods Total $ $ During the three months ended March 31, 2010, and 2009, no provision for obsolete inventory was deemed necessary by the Company. F-12 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Note 5-Intangible Assets At March 31, 2010, and December 31, 2009, intangible assets consisted of the following: March 31, 2010 December 31, 2009 Manufacturing right (China Pharmaceutical Manufacturing Permit) $ $ License Fees (Medicine Patent) Software Gross Intangible Assets Less Accumulated amortization ) ) Net Intangible Assets $ $ Amortization expense amounted to $14,327 and $4,844 for the three month periods ended March 31, 2010, and 2009, respectively. The projected amortization expense attributed to future periods is as follows: $ $ F-13 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Note 6-Deferred Lease Expense BioPharm leases from the local government in the PRC two farms that are used to plant and cultivate Schisandra trees.Schisandra is harvested once a year with the highest production yield beginning three years after initial planting.Schisandra berries can be used to produce Chinese medicines for a variety of diseases. The first land parcel (Lease #1) is approximately 330 acres, and was leased for a 30-year term, which began on January 1, 2003.A total of four lease payments amounting to $12,295,262 (RMB 84,000,000) are to be paid on the dates, June 30, 2003 (paid by the Company), June 30, 2011, June 30, 2019, and June 30, 2027.The annual lease expense for Lease #1 has been calculated using the straight-line method over the life of the lease, and is approximately $410,000 (RMB 2,800,000) per year.As of March 31, 2010, and December 31, 2009, the Company had deferred lease payments prepaid on this parcel of land of $307,634 and $409,842, respectively. The Company leased a second land parcel (Lease #2) of approximately 165 acres pursuant to a 25-year lease commencing January 1, 2008.A total of four lease payments amounting to$5,123,026 (RMB 35,000,000) are to be paid over the 25-year term of Lease #2 on June 30, 2008 (paid by the Company), June 30, 2009 (paid by the Company), June 30, 2017 (approximately $1,639,800), and June 30, 2025 (approximately $1,639,800).The annual lease expense for Lease #2 has been calculated using the straight-line method over the life of the lease, and is approximately $205,000 (RMB 1,400,000) per year.As of March 31, 2010, and December 31, 2009, the Company had deferred lease payments prepaid on this parcel of land of $1,384,352 and $1,435,447, respectively. The following table reflects the scheduled future lease payment dates and amounts for both Leases #1 and #2: June 30, 2011 $ June 30, 2017 June 30, 2019 June 30, 2025 June 30, 2027 Total $ Total deferred lease payments amounted to $1,691,896 and $1,845,289 as of March 31, 2010, and December 31, 2009, respectively. F-14 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Note 7-Short-term Loans Short-term loans consisted of the following: March 31, 2010 December 31, 2009 Loan Payable to City Credit Union (Construction Road) due on December 19, 2010, with annual interest rate of 10.5% and secured by buildings and equipment. $ $ Loan payable to City Credit Union (Construction Road) due on July 21, 2010, with annual interest rate of 10.5% and secured by building and equipment Loan payable to Agriculture Finance Bureau of TongHua government, due on December 6, non-interest bearing and secured by buildings. Loan payable to City Credit Union (Construction Road) due on April 20, 2010, with annual interest rate of 5.94% and secured by buildings and equipment. Loan payable to City Credit Union (Construction Road) due on June 20, 2010, with annual interest rate of 5.94%, secured by buildings and equipment. Total short-term loans $ $ F-15 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Note 8-Accounts Payable and Accrued Expenses At March 31, 2010, and December 31, 2009, accounts payable and accrued expenses were $12,673,067 and $15,333,980, respectively. Accounts payable is primarily payments due to suppliers and vendors for represented by bill received. Items included in Accounts payable and accrued expenses are the following: March 31, 2010 December 31, 2009 Accounts payable - Trade $ $ Accrued liabilities Payroll and welfare payables Total $ $ Note 9-Advances from Customers Advances from customers represent prepayments to the Company for merchandise that had not yet been shipped to customers or services that had not yet been rendered to customers. The Company will recognize these advances as revenue as customers take delivery of the goods or when the services have been rendered, in compliance with the Company’s revenue recognition policy. Advances from customers totaled $339,077 and $143,751 as of March 31, 2010 and December 31, 2009, respectively. Note 10-Taxes Payable At March 31, 2010, and December 31, 2009, taxes payable consisted of the following: March 31, 2010 December 31, 2009 Income taxes payable $ $ Value added tax payable Other tax payable Total taxes payable $ $ The Company accounts for income taxes under a standard that requires the recognition of deferred tax assets and liabilities for both the expected impact of differences between the financial statements and the tax basis of assets and liabilities, and for the expected future tax benefit to be derived from tax losses and tax credit carry forwards.US GAAP additionally requires the establishment of a valuation allowance to reflect the likelihood of realization of deferred tax assets.Realization of deferred tax assets is depending upon future earnings, if any, of which the timing and amount are uncertain.The Company is subject to the Income Tax Laws of the PRC, Hong Kong, and the United States. F-16 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) The Company calculates its interim income tax provision in accordance with US GAAP and thus in calculating the provision for income taxes on an interim basis, the Company uses an estimate of the annual effective tax rate based upon the facts and circumstances known and applies that rate to its ordinary year to date earnings or losses.The Company’s effective tax rate is based on expected income and statutory tax rates and takes into consideration any permanent differences between financial statement and tax return income applicable to the Company in the jurisdictions in which the Company operates.The effect of discrete items, such as changes in estimates, changes in enacted tax laws or rates or tax status, and unusual or infrequently occurring events, would be recognized in the interim period in which the discrete item occurs.The accounting estimates used to compute the provision for income taxes may change as new events occur, additional information is obtained or as the result of new judicial interpretations or regulatory or tax law changes. Since January 1, 2008, under the Income Tax Laws of PRC, Chinese companies are generally subject to an income tax at an effective rate of 25 percent on income reported in the their statutory financial statements after appropriate tax adjustments.The Company's PRC subsidiaries are subject to these statutory rates.HERB, one of the Company's Chinese operating subsidiaries, has engaged in the agriculture and wholesale business.HERB’s business profits from these agriculture operations are exempt from the income taxes in accordance with the PRC Income Tax Laws.HERB’s non-agricultural operations are subject to the effective PRC income tax rate of 25 percent. CNPH HK was incorporated in Hong Kong and is subject to Hong Kong profit tax of 17.5 percent on its activities conducted in Hong Kong and any income arising in or derived from Hong Kong.No provision for profits tax has been made as the Company has no assessable income from Hong Kong for the year ended December 31, 2009. The Company has had no assessable income within the United States. Note 11-Other Payables As of March 31, 2010, and December31, 2009, other payables consisted of the following: March 31, 2010 December 31, 2009 Payables to employees Security deposits from salesmen $ $ Other payables Total other payable $ $ Note 12-Capital Stock Preferred Stock- On August 21, 2009, the Company filed a Notice of Designation with the Nevada Secretary of State and established 155,000 shares of its authorized preferred stock as Series A Convertible Preferred Stock (the “Series A Preferred Stock”). Subsequently, on September 3, 2009, the Company entered into subscription agreements for the sale of its Series A Preferred Stock, and agreed to issue a total of 155,000 shares to 13 investors at $2.00 per share for a total purchase price of $310,000 to be paid subsequent to the closing date.When received, the proceeds from the issuance of the Series A Preferred Stock were to be used for working capital purposes.As of March 31, 2010, and December 31, 2009, the Company had not received payment of the $310,000 from the investors related to the issuance of Series A Preferred Stock. F-17 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) Under the terms of the offering of the Series A Preferred Stock, the Company agreed to repurchase the Series A Preferred Stock from the 13 investors, at the election of each investor, on or before September 3, 2010, at a price of $2.60 per share (for a total repurchase price of $403,000).In the event that the investors do not make the election to have the Company repurchase the Series A Preferred Stock on or before September 3, 2010, then, on September 6, 2010, the Series A Preferred Stock will automatically convert into shares of the Company’s common stock at a conversion price of $2.00 per share, subject to adjustment for organic changes resulting from stock splits, stock dividends, and business combinations, but not for issuances at less than fair market value or the conversion price.See Note 16 for additional information. Common Stock- On April 30, 2009, BioPharm and Merger Sub entered into a Merger Agreement by and among the Company, Merger Sub, and CNPH, a British Virgin Islands corporation, and their stockholders.On May 7, 2009, Merger Sub merged with and into CNPH, with CNPH designated as the surviving corporation. Pursuant to the terms of the Merger Agreement, on May 7, 2009, in exchange for their shares in CNPH, the stockholders of CNPH received stock consideration consisting of 42,500,000 newly issued shares of the Company’s common stock, divided proportionally among the CNPH stockholders in accordance with their respective ownership interests in CNPH.Prior to the Merger, the Company had 7,500,000 shares of common stock issued and outstanding.As a result of the Merger, the stockholders of CNPH acquired approximately 85 percent of the outstanding stock of BioPharm, effectively obtaining operational and management control of the Company. For financial reporting purposes, the transaction has been accounted for as a reverse merger and recapitalization, whereby CNPH is considered the acquirer for accounting purposes, and the financial statements of CNPH and BioPharm have been brought over at their historical bases, with the operations of CNPH presented under the name of the Company in subsequent filings with the SEC.Costs and expenses associated with the Merger have been expensed as incurred. Note 13-Segment Reporting US GAAP requires the use of the management approach model for segment reporting.The management approach model is based on how a company's management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company.Based on this model, the Company has determined that it has four segments.The Company’s principal businesses are the planting, manufacturing, distribution, and retail sale of a broad line of health care products.Based on the various operation activities, the Company’s reportable segments are as follows: Herbal planting – planting, processing and selling herbs in China. Drug manufacturing – the production and sale of herbal and pharmaceutical products. Distribution – the sale of healthcare products to hospitals and pharmacy shops. Retailing – the sale of healthcare products to consumers. F-18 BIOPHARM ASIA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010, AND 2009 (Unaudited) For the Three Months ended March 31, 2010 Drug Manufacturing Herbal Planting Distribution Retailing Corporate Total Revenue $ - $ Depreciation &amortization - - Net income from operations ) Total assets - Purchase of property & equipment - For the Three Months ended March 31, 2009 Drug Manufacturing Herbal Planting Distribution Retailing Corporate Total Revenue $ $ $ $
